Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,719,129. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application represent a broader version of those in the ‘129 patent or merely a change of claim type (e.g., apparatus/method versus method/CRM for the method of the operation of the apparatus).
Instant Application
US Pat. 10,719,129
Claim 41: 41.(Original) A method of operating a tactile feedback actuator, the tactile feedback actuator having a hammer path guide, two stoppers and a coil element fixedly mounted relative to the hammer pathPage 3 of 5 Appl. No.: Filed Herewith Attorney Docket No.: 55991936-14US Amdt. Dated August 8, 2018 Preliminary Amendment guide, and a magnetic 



Claim 8: A tactile feedback actuator having a hammer path having two ends, with at least one of said two ends being provided in the form of a stopper, and a coil element fixedly mounted relatively to the hammer path, and a magnetic hammer movable between the ends of the hammer path, the magnetic hammer having two opposite ends, each end of the magnetic hammer having a corresponding permanent magnet, the two permanent magnets having opposing polarities, the magnetic hammer being electromagnetically engageable by a magnetic field emitted upon activation of 
.


Claims 1, 8, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,210,912 in view of Levesque (U.S. App. 2014/0267065). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application represent a broader version of those in the ‘129 patent or merely a change of claim type (e.g., apparatus/method versus method for the operation of the apparatus) and inclusion of a controller that is inherent in the operation of tactile feedback operation. 
Instant Application
US Pat. 11,210,912
Claim 8: 8. A tactile feedback actuator having a hammer path having two ends, with at least one of said two ends being provided in the form of a stopper, and a coil element fixedly mounted relatively to the hammer path, and a magnetic hammer movable between the ends of the hammer path, the magnetic hammer having two opposite ends, each end of the magnetic hammer having a 



Claim 41: 41.(Original) A method of operating a tactile feedback actuator, the tactile feedback actuator having a hammer path guide, two stoppers and a coil element fixedly mounted relative to the hammer pathPage 3 of 5 Appl. No.: Filed Herewith Attorney Docket No.: 55991936-14US Amdt. Dated August 8, 2018 Preliminary Amendment guide, and a magnetic hammer having two opposite ends and 
.


Claims 1, 8, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 15 of U.S. Patent No. 11,210,912. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application represent a broader version of those in the ‘129 patent or merely a change of claim type (e.g., apparatus/method versus method for the operation of the apparatus).

Instant Application
US Pat. 10,782,784
Claim 8. A tactile feedback actuator having a hammer path having two ends, with at least one of said two ends being provided in the form of a stopper, and a coil element fixedly mounted relatively to the hammer path, and a magnetic hammer movable between the ends of 
Claim 1: 1.(Original) An electronic device comprising:a housing; a tactile input interface mounted to the housing; a tactile feedback actuator having a hammer path having two ends, with at least one of said two ends end being provided in the form of a stopper and a coil element fixed relative to the housing, and a magnetic hammer movable between the ends of the hammer path, the magnetic hammer having two opposite ends, each end of the magnetic hammer having a 
.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41, 44-45 is/are rejected under 35 U.S.C. 102(a)(2) as being Yang et al. (U.S. App. 2012/0108299).
In regard to claim 41, Yang teaches a method of operating a tactile feedback actuator  (see Para. 75), the tactile feedback actuator having a hammer path guide, two stoppers and a coil element fixedly mounted relative to the hammer path guide, and a magnetic hammer having two opposite ends and being slidably engaged with the hammer path guide  (see Figs. 4A-4C yoke 125 stops  magnets to generate an impact force in Para. 64), between the two stoppers, the method comprising: activating the coil element to accelerate the magnetic hammer towards one of the two stoppers, and for the magnetic hammer to then strike the corresponding stopper (see at least para. 45 and Figs. 4A-4C wherein the solenoid coil passing a current to generate vibrations).
	Regarding claim 44, Yang teaches all the limitations of claim 41. Yang further teachers wherein at least the one of the two stoppers has a ferromagnetic portion, the method further comprising, after said striking, maintaining the magnetic hammer abutted on the ferromagnetic portion of the stopper by magnetic attraction (see Para. 65 where the yoke has an attraction force that inherently also must be ferromagnetic to keep the magnet attached to the yoke when not engaged).
Regarding claim 45, Yang teaches all the limitations of claim 41. Yang further teachers wherein the coil element includes at least two coil units fixedly longitudinally spaced from one another (see Figs. 3-4C Items 102), the method further comprising activating a first one of the two coil units in a first polarity and activating a second one of the two coil units in a second polarity opposite the first polarity (see Figs. 5A-5C E1 and E2 are opposite).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levesque (U.S. App. 2014/0267065 hereinafter referred to as “Lev”) in view of Yang et al. (U.S. App. 2012/0108299) in view of Miyamoto et al. (U.S. App. 2003/0142845 hereinafter referred to as “Miya”).
In regard to claim 1, Lev teaches an electronic device comprising housing (see Fig. 1); a tactile input interface mounted to the housing (see Fig. 1, actuator); and a controller housed within the housing and in communication with the tactile input interface and the tactile feedback actuator (see Fig. 1 and Para. 13 controller for haptic feedback drive control).

However, Yang teaches a tactile feedback actuator having a hammer path having two ends (see Figs. 4A-4C slideable magnetic moving actuator to generate vibrations), with at least one of said two ends end being provided in the form of a stopper and a coil element (see Fig. 3, Item 102) fixed relative to the housing (see Figs. 4A-4C yoke 125 stops  magnets to generate an impact force in Para. 64), and a magnetic hammer movable between the ends of the hammer path, the magnetic hammer having two opposite ends, each end of the magnetic hammer having a corresponding magnet (see Figs. 4A-4C opposite polarity magnetic bodies on opposite ends as well as Para. 55 stating magnetic bodies can be a single body), the two magnets having opposing polarities, the magnetic hammer being electromagnetically engageable by a magnetic field emitted upon activation of the coil element so as to be longitudinally moved along the hammer path to strike the stopper (see at least para. 45 and Figs. 4A-4C wherein the solenoid coil passing a current to generate vibrations).

Lev and Yang are not relied upon to teach the magnets are permanent.
However, Miya teaches permanent magnets (see Para. 8).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the actuator of Yang to provide smooth vibrations (see Para. 8)
 Regarding claim 2, Lev in view of Yang and Miya teaches all the limitations of claim 1. Yang further teaches wherein the stopper has a ferromagnetic portion (see Para. 65 where the yoke has an attraction force that inherently also must be ferromagnetic).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the yoke material of Yang to provide a stable state (see Para. 65). 
Regarding claim 3, Lev in view of Yang and Miya teaches all the limitations of claim 1. Yang further teaches comprising two stoppers delimiting the two ends of the hammer path (see Figs. 4A-4C).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the actuator with two stopping points of Yang to provide a regularly produced haptic feedback) see Para. 64). 
Regarding claim 4, Lev in view of Yang and Miya teaches all the limitations of claim 1. Yang further teaches further comprising a hammer path guide in which the magnetic hammer is slidingly engaged (see Figs. 4A-4C).

Regarding claim 5, Lev in view of Yang and Miya teaches all the limitations of claim 2. Yang further teaches wherein the magnetic hammer remains in a rest position via magnetic attraction between a corresponding one of the magnets and the ferromagnetic portion of the stopper when the coil element is not activated (see Para. 65 where the yoke has an attraction force that inherently also must be ferromagnetic to keep the magnet attached to the yoke when not engaged).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the yoke material of Yang to provide a stable state (see Para. 65). 
Lev and Yang are not relied upon to teach the magnets are permanent.
However, Miya teaches permanent magnets (see Para. 8).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the actuator of Yang to provide smooth vibrations (see Para. 8)
Regarding claim 6, Lev in view of Yang and Miya teaches all the limitations of claim 1. Yang further teaches wherein the magnetic hammer includes a middle segment separating the two magnets of the magnetic hammer (see Fig. 3, Item 135).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the member of Yang to strengthen the magnetic forces (see Para. 56).
Lev and Yang are not relied upon to teach the magnets are permanent.
However, Miya teaches permanent magnets (see Para. 8).

Regarding claim 7, Lev in view of Yang and Miya teaches all the limitations of claim 6. Yang further teaches wherein the middle segment is made of a ferromagnetic material (see Fig. 3, Item 135 and Para. 56 is iron).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the member of Yang to strengthen the magnetic forces (see Para. 56).

Claim(s) 8-14, 42, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. App. 2012/0108299) in view of Miyamoto et al. (U.S. App. 2003/0142845).
In regard to claim 8, Yang teaches a tactile feedback actuator (see Para. 75) having a hammer path having two ends (see Figs. 4A-4C Item 125 yoke on two ends), with at least one of said two ends being provided in the form of a stopper, and a coil  (see Fig. 3, Item 102) element fixedly mounted relatively to the hammer path, and a magnetic hammer movable between the ends of the hammer path, the magnetic hammer having two opposite ends (see Figs. 4A-4C yoke 125 stops  magnets to generate an impact force in Para. 64), each end of the magnetic hammer having a corresponding magnet, the two magnets having opposing polarities  (see Figs. 4A-4C opposite polarity magnetic bodies on opposite ends as well as Para. 55 stating magnetic bodies can be a single body), the magnetic hammer being electromagnetically engageable by a magnetic field emitted upon activation of the coil element so as to be 
Yang is not relied upon to teach the magnets are permanent.
However, Miya teaches permanent magnets (see Para. 8).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Yang to provide smooth vibrations (see Para. 8)
Regarding claim 9, Yang in view of Miya teaches all the limitations of claim 
8. Yang further teaches wherein the at least one stopper has a ferromagnetic portion (see Para. 65 where the yoke has an attraction force that inherently also must be ferromagnetic).
Regarding claim 10, Yang in view of Miya teaches all the limitations of claim 
8. Yang further teaches comprising two stoppers delimiting the two ends of the hammer path (see Figs. 4A-4C yokes on both ends to take impact).
Regarding claim 11, Yang in view of Miya teaches all the limitations of claim 
8. Yang further teaches a hammer path guide in which the magnetic hammer is slidingly engaged (see Figs. 4A-4C sliding area).
Regarding claim 12, Yang in view of Miya teaches all the limitations of claim 
8. Yang further teaches wherein the magnetic hammer includes a middle segment separating the two permanent magnets of the magnetic hammer  (see Fig. 3, Item 135).
Regarding claim 13, Yang in view of Miya teaches all the limitations of claim 
12. Yang further teaches wherein the middle segment is made of a ferromagnetic material (see Fig. 3, Item 135 and Para. 56 is iron).
Regarding claim 14, Yang in view of Miya teaches all the limitations of claim 
8. Yang further teaches wherein the at least one stopper has a layer of material provided on a surface facing the magnetic hammer (see Figs. 4A-4C). Yang and Miya are not relied upon to teach the material is shock-absorbing. However, the Examiner takes official notice that a layer of shock absorbing material is well known in the art and obvious to one of ordinary skill to apply to the toke of Yang as modified by Miya to yield predictable results in dampening/preventing direct impact in the yoke of Yang as modified by Miya. 
Regarding claim 42, Yang teaches all the limitations of claim 41. Yang further teaches wherein each end of the magnetic hammer has a corresponding magnet (see Figs. 5A-5C), the two magnets having opposing polarities (see Figs. 5A-5C opposite polarities) and wherein said activating includes activating the coil element in a first polarity to emit a magnetic field causing repelling of one of the two magnets towards the one of the two stoppers and attracting of the other one of the two magnets towards the one of the two stoppers (Para. 71-73)
Yang is not relied upon to teach the magnets are permanent.
However, Miya teaches permanent magnets (see Para. 8).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Yang to provide smooth vibrations (see Para. 8)
Regarding claim 43, Yang in view of Miya teaches all the limitations of claim 
42. Yang further teaches further comprising activating the coil element in a second opposite polarity to accelerate the magnetic hammer towards the other one of the two .
Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. App. 2012/0108299) in view of Erixon et al. (U.S. App. 2008/0174187)
Regarding claim 46, Yang teaches all the limitations of claim 45. Yang further teachers maintaining one of the two coil units activated (see Figs. 5A-5D).
Yang is not relied upon to teach while one of de-activating the other one of the two coil units and activating the other one of the two coil units in an opposite polarity.
Yang as discussed above does teach the concept of two coils.
However, Erixon while one of de-activating the other coil and activating the other one of the two coil units in an opposite polarity (see at least Para. 76 reversing polarity of the magnet to move the linear vibrator back and forth).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the driving polarity of the coils in Yang with that of Erixon to move the magnet in the opposite direction (see Para. 76).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sahyoun (U.S. App. 2006/0208600).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694